DETAILED ACTION
1.	This is in response to communications 03/16/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-8, 11-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cho (US 9,978,440 82), NALE (US 20190066759 A1), Enomoto et al. (US 2020/0302994 A1), SON (US 20200066329 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 8, and 18 (and associated dependent claims) .
Regarding independent claim 1 (and claims 2-7, 23), the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the cross-out limitations:  
A row hammer prevention circuit for providing a reference address to perform an additional refresh operation, the circuit comprising: 
Regarding independent claim 8 (and claims 11-17), the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the cross-out limitations:  
combination for - a memory module, comprising: a row hammer prevention circuit configured to provide a reference address for an additional refresh operation according to a refresh command; and a memory chip configured to receive the refresh command and the reference address and to perform the additional refresh operation,
wherein the row hammer prevention circuit comprises: 
Regarding independent claim 18 (and claims 20-22), the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the cross-out limitations:  
A memory system comprising: a memory controller configured to provide a command signal and an address signal; and a memory module configured to operate according to the command signal and the address signal, and to transmit a data signal 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 03/16/2021 (and general arguments presented during interview of 03/03/21), are found persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior arts do not teach all limitations described in details above. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)